 



Exhibit 10.1
Summary of Vice President and Chief Financial Officer Incentive Compensation
Plan for Fiscal Year 2007
     On August 9, 2006, the Compensation Committee (the “Committee”) of the
Company’s Board of Directors approved the Vice President and Chief Financial
Officer Incentive Compensation Plan for Fiscal Year 2007 (the “CFO Incentive
Plan”). The CFO Incentive Plan, which covers the Company’s fiscal year beginning
April 1, 2007, consists of three components: (i) a Specific Objectives Based
Bonus, (ii) an Earnings Growth Incentive Bonus, and (iii) a Restricted Stock
Award. The amount of the Specific Objectives Based Bonus, which ranges between
$60,000 and $80,000, will be determined at the sole discretion of the Board of
Directors, with a minimum payment of $60,000. The Earnings Growth Incentive
Bonus is payable based upon achievement of certain specified increases in the
income of the Company from continuing operations during fiscal year 2007.
Mr. Urness also received a Restricted Stock Award of 923 shares under the Cavco
Industries, Inc. 2003 Stock Incentive Plan. The restricted shares shall vest in
twenty percent increments over the next five years on the anniversaries of the
Grant Date.

